Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1456)

Complainant,
v.

Mini Rite Grocery LLC
d/b/a Mini-Rite Market,

Respondent.
Docket No. C-14-1980
Decision No. CR3487

Date: December 1, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Mini Rite Grocery LLC d/b/a Mini-Rite Market, at 460 Bird
Street, Bridgeport, Connecticut 06605, and by filing a copy of the complaint with the
Food and Drug Administration’s (FDA) Division of Dockets Management. The
complaint alleges that Mini Rite Grocery impermissibly sold cigarettes to a minor, failed
to verify, by means of photo identification containing a date of birth, that a tobacco
purchaser was 18 years of age or older, and opened packages of cigarettes in order to sell
individual cigarettes, thereby violating the Federal Food, Drug, and Cosmetic Act (Act),
21 USC. § 301 et seq., and its implementing regulations, 21 C.F.R. pt. 1140. CTP seeks
to impose a $250 civil money penalty against Respondent Mini Rite Grocery.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on October 2, 2014, CTP served the
complaint on Respondent Mini Rite Grocery by United Parcel Service. In the complaint
and accompanying cover letter, CTP explained that, within 30 days, Respondent should
pay the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Mini Rite Grocery has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.

§ 17.11, L assume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e At approximately 1:27 p.m. on October 21, 2013, at Respondent’s business
establishment, 460 Bird Street, Bridgeport, Connecticut 06605, an
FDA-commissioned inspector observed Respondent’s staff selling a package of
Newport Box 100s cigarettes to a person younger than 18 years of age. The
inspector also observed that staff failed to verify, by means of photographic
identification containing a date of birth, that the purchaser was 18 years of age or
older;

e Ina warning letter issued January 2, 2014, CTP informed Respondent of the
inspector’s October 21, 2013 observations, and that such actions violate federal
law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that
Respondent’s failure to correct its violations could result in a civil money penalty
or other regulatory action;

e Subsequently, during a two-part inspection conducted on March 17 and April 2,
2014, at Respondent’s business establishment, 460 Bird Street, Bridgeport,
Connecticut 06605, FDA-commissioned inspectors documented the presence of
individual unpackaged cigarettes. Respondent’s staff confirmed that the cigarettes
were available for individual purchase.

These facts establish Respondent Mini Rite Grocery’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under § 906(d) of the
Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 CFR. pt. 1140 under § 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F R.

§ 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years of age.
Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photographic
identification containing a purchaser’s date of birth, that no cigarette purchasers are
younger than 18 years of age.
Moreover, 21 C.F.R. § 1140.14(d) dictates that no retailer may break or otherwise open
any cigarette or smokeless tobacco package to sell or distribute individual cigarettes.

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against Respondent
Mini Rite Grocery LLC d/b/a Mini-Rite Market. Pursuant to 21 C.F.R. § 17.11 (b), this
order becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Catherine Ravinski
Administrative Law Judge

